Opinion issued November 10, 2010.
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00894-CV
———————————
In re ExxonMobil
Corporation, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus, relator, ExxonMobil Corporation, seeks mandamus relief compelling
the trial court to vacate its October 15, 2010 order compelling ExxonMobil to
produce an employee’s personnel file for in camera review in the underlying
lawsuit.  Relator informed this Court
that plaintiffs non-suited their claims against ExxonMobil on October 27, 2010,
and as a result, the discovery dispute made the basis of the relator’s petition
for writ of mandamus is now moot. 
          We dismiss the petition for
writ of mandamus.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
 




[1]
          The underlying case is, Floyd D. Gladden, Jr. and
Rebecca E. Gladden v. Atlantic Richfield Co., et al, Cause No. 2010-31741, pending
in the 11th Judicial District Court of Harris County, Texas, the Honorable Mark
Davidson, presiding.